Citation Nr: 1418218	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  07-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hip.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected mechanical low back pain with degenerative changes of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1974 to March 1989.  He had overseas service in Korea from September 1980 to September 1981 and from September 1983 to September 1985. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part granted service connection for mechanical low back pain with degenerative changes in the lumbosacral spine with a 20 percent evaluation effective August 28, 2003, and denied arthritis in the left hip. 

In an October 2009 rating decision, the Veteran was granted service connection for bilateral lower extremity radiculopathy, and assigned a 10 percent rating for the left lower extremity, effective from August 23, 2003, and assigned a 10 percent rating for the right lower extremity, effective from June 27, 2009.  The Veteran did not appeal the awards of separate ratings for his bilateral lower extremity radiculopathy as secondary to his lumbar spine disability, and the matters are not currently on appeal.  

On a VA Form 9 received in March 2007, the Veteran requested a Board hearing. However, in another VA Form 9 filed in May 2009, he indicated that he did not want a hearing.  A letter was sent to the Veteran in June 2010 to clarify his hearing election.  In June 2010, the Veteran responded that he did not wish to appear at a hearing.  As such, the Veteran's hearing request is considered withdrawn and the Board will continue with appellate review.  38 C.F.R. § 20.702(e) (2009).

In September 2010, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include a VA neurologic examination to determine any neurological abnormalities caused by the service-connected lumbar spine disability, and a VA joint examination to determine the nature and etiology of his claimed left hip disorder.  The record shows that the requested development has been completed, and no further action is required for compliance with the Board's 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  

The issue of entitlement to an increased rating for lumbar spine disability  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent evidence of record does not show that the Veteran has a current left hip disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, the Veteran was sent VCAA letters in August 2004, November 2004 and March 2006 that addressed the notice elements in this matter.  The 2004 letters informed the appellant of what evidence was required to substantiate a claim for service connection, as well as for an increased rating claim, and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  

The letter sent in March 2006 included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473   (2006).  Although the Dingess notice was satisfied subsequent to the initial AOJ decision, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued after the notice was provided. See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes service treatment records, service personnel records and post-service VA medical treatment reports.  To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claims.  The Board finds that the notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

In addition, the Veteran was provided with an October 2010 VA examination to determine the nature and etiology of his claimed left hip disorder.  This examination report contains the Veteran's reported medical history and findings from clinical evaluation.  The Board finds that the VA examination report is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension and arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for left hip disorder. 

The service treatment records do not show any complaints or treatment for left hip problems.  The service treatment records are replete for treatment and complaints associated with a 1982 left knee injury, but none of the treatment records discuss any left hip problems.  On the Veteran's October 1988 examination prior to separation, the Veteran received a normal evaluation of his lower extremities, except for complaints of left knee pain.  Similarly, on the associated medical history report, the Veteran's reported history of joint problems and arthritis were attributable to his left knee and there was no indication of left hip problems at that time.   

Post-service VA treatment records show that the Veteran has a current diagnosis of rheumatoid arthritis and there is also subjective and objective evidence of pain in the left hip.  In June 2009, the Veteran was afforded a VA spine examination in conjunction with his lumbar spine disability.  Based on the findings from clinical evaluation, the VA examiner indicated that there was radiating pain in the left hip due to the lumbar spine disability. 

Pursuant to the Board's September 2010 remand directive, the Veteran underwent a VA examination in October 2010 to determine the nature and etiology of his claimed left hip disorder.  The examination report shows that the Veteran complained of intermittent left hip pain with an onset of several years ago.  He denied any specific injury or accident to his hip, but he complained of flare-ups in pain with walking, standing, and sitting.  Physical examination revealed no objective findings of tenderness or painful motion in the left hip, and the Veteran had full range of motion in his left hip.  The Veteran was unable to cross his legs.   X-ray film revealed no abnormalities in the left hip.  The VA examiner concluded that the Veteran did not have a current diagnosed left hip disorder, and his complaints of left hip pain were related to his lumbar spine disability with bilateral radiculopathy.  In this regard, the VA examiner felt that the Veteran's occasional left hip pain was associated with the radiating pain down his left lower extremity caused by his service-connected radiculopathy. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record does not show that the Veteran has a current diagnosed left hip disorder.  Indeed, the October 2010 VA examination report shows no that the Veteran's complaints of left hip pain are attributable to symptomatology associated with his already service-connected bilateral radiculopathy.  

The Board notes that the post-service VA treatment records show that the Veteran has a diagnosis of rheumatoid arthritis and objective evidence of left hip pain.  However, the recent x-ray evidence shows no abnormalities involving the Veteran's left hip.  Moreover, the Veteran's complaints of left hip pain have been associated with service-connected bilateral radiculopathy.  See June 2009 and October 2010 VA examination reports.  The Veteran's complaints of left hip pain are already accounted for by his service-connected bilateral radiculopathy, which considers the severity of pain and loss of movement.  The Veteran's complaints of left hip pain do not represent a separate and distinct manifestation of a current hip disorder.  See 38 C.F.R. §§ 4.14, 4.124; see also Estaban v. Brown, 6 Vet. App. 259   (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).

The Board acknowledges the Veteran's representations of current hip pain and associated symptomatology; however, the Board notes that symptoms such as pain do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, post-service examinations have been negative for underlying pathology. 

There has been no diagnosis of left hip disability during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Hickson, 12 Vet. App. at 253, and Brammer, 3 Vet. App. At 225.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his left hip at any time during the course of the appeal.  

Thus, the evidence does not demonstrate that the Veteran has a current left hip disability at any time during the course of the appeal.  In the absence of any diagnosed left hip disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, the benefits sought on appeal are denied.


ORDER

Entitlement to service connection for a left hip disorder is denied. 


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

In this case, the Veteran was last afforded a VA examination in June 2009 to evaluate the severity of his service-connected lumbar spine based on a limitation of motion.  That examination report is almost five years old.  Notably, the Veteran was afford a VA neurologic examination in October 2010 to determine whether he had any neurologic impairment attributable to his service-connected lumbar spine disability.  However, that 2010 VA examination report did not evaluate the Veteran's lumbar spine disability based on limitation of motion.  

Unfortunately, the 2009 VA examination report does not contain sufficient information for evaluating the Veteran's lumbar spine disability based on limitation of motion.  In this regard, the 2009 VA examiner noted the Veteran's complaints of flare-ups of lumbar spinal pain and on physical examination, and the examiner noted that there was objective evidence of pain during active motion of the lumbar spine, and objective event of additional limitations after three repetitions of range of motion in the lumbar spine.  However, the 2009 VA examiner did not indicate to what degree of additional limitation resulted after three repetitions of range of motion in the lumbar spine nor did the 2009 VA examiner provide an opinion as to the range of motion during flare ups, or specifically address whether there was any excess fatigability, incoordination, or weakness following repetitive motion.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  The Board finds that the 2009 examiner's findings do not provide sufficient detail to determine whether the Veteran's experiences additional functional limitations due to his lumbar spine disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that additional VA examinations are necessary to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine disability.

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  It is noted that the Veteran's VA treatment records have not been updated since 2009.  VA should seek the Veteran's assistance in attempting to obtain any outstanding VA and/or private treatment records.

Accordingly, the case is REMANDED for the following action:

1. All VA treatment records dated since August 2012 should be obtained. All records obtained pursuant to this request must be added to the claims file, and, if such records are not available, this fact must be documented in the claims file.

2. Appropriate development (e.g., a letter to the Veteran, a request for signed release forms, and follow-up requests) should be undertaken to obtain and any pertinent private treatment records.

3. Then, the Veteran should be afforded with a VA examination to evaluate the current severity of his service-connected lumbar spine disability. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.  The examiner should also indicate whether there is any form of anklyosis. 

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.  A rationale should be given for this opinion.

4. Thereafter, the RO or the AMC should readjudicate the issues remaining on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


